Citation Nr: 0613647	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-12 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
dermatophytosis, including tinea pedis and tinea unguium of 
the toenails.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from July 1966 until August 
1968.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

This matter was previously before the Board in November 2004.  
At that time, the matter was remanded for further action.  
After accomplishing the requested action to the extent 
possible, the RO continued the denial of the claim (as 
reflected in the January 2006 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
dermatophytosis has been productive of subjective complaints 
of a scaly foot rash; objectively, the competent evidence 
reveals tinea pedis and tinea unguium of the toenails, 
without exudation or itching constant, extensive lesions, or 
marked disfigurement, covering less than 20 percent of the 
entire body and less than 20 percent of exposed areas 
affected, which do not require systemic therapy such as 
corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for dermatophytosis, including tinea 
pedis and tinea unguium of the toenails, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Code 7813 (as in effect 
prior to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7813 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. Mar. 3, 2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his skin disability.  In this regard, because the 
August 2001 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the August 2001 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The statement of the case (SOC) and supplemental statements 
of the case (SSOCs), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for rating the skin disability 
at issue (38 C.F.R. § 4.118, DC 7813), and included a 
description of the rating formulas for all possible schedular 
ratings under those diagnostic codes.  Moreover, the veteran 
was apprised as to the revisions of the schedular criteria 
effective August 30, 2002.  The appellant was thus informed 
of what was needed not only to achieve the next-higher 
schedular rating, but also to obtain all schedular ratings 
above the 10 percent evaluation that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disability at issue.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the March 2003 Statement 
of the Case included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA examination 
reports, and VA treatment reports.  Additionally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.

The Board has also perused the medical records for references 
to additional medical evidence not of record.  In his May 
2003 substantive appeal, the veteran stated that he had 
surgery to relieve his ingrown right toenail.  In response to 
this new information, VA sent a letter in June 2003 to the 
veteran requesting that he supply VA with information 
regarding the toenail surgery.  Further, after a Board remand 
in November 2004, VA sent another letter, dated February 
2005, to the veteran asking that he furnish the information 
regarding the circumstances of his right toenail surgery.  As 
indicated in January 2006 Supplemental Statement of the Case, 
the veteran has not responded to the VA's requests.  Thus, VA 
never received appropriate authorization to obtain the 
veteran's private records.  In this regard, the Board wishes 
to emphasize that "[t]he duty to assist in the development 
and adjudication of a claim is not a one way street."  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.
Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (West 2005).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Analysis

Based on service medical records, a June 2001 VA examination, 
and VA treatment records, in August 2001 the RO awarded the 
veteran service connection for his skin disability and 
assigned a noncompensable rating, effective October 21, 1999.  
A July 2002 rating decision increased the rating to 10 
percent, also effective October 21, 1999.

It is noted that the diagnostic criteria concerning 
disabilities of the skin have undergone revision during the 
pendency of the appeal.  Such revisions became effective on 
August 30, 2002.  The Board will apply both the old and new 
versions of the criteria to the veteran's claim.  However, 
the revised criteria may not be applied to any time period 
before the effective date of the change.  See VAOPGCPREC 3-
2000.  First, the Board will consider whether the rating 
schedule prior to the regulatory change affords the veteran 
an increased rating.  

Under the old version of Diagnostic Code 7813, the rater is 
instructed to evaluate dermatophytosis as eczema under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  That Code section, 
as in effect prior to August 30, 2002, provides a 0 percent 
rating for eczema with slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or where 
the disorder is exceptionally repugnant.

Regarding the veteran's subjective complaints, at a September 
2000 podiatry clinic visit, he voiced a concern about the 
condition of his toenails.  During a June 2001 VA 
examination, the veteran also reported a scaly foot rash and 
that his right toenail had become ingrown making it difficult 
to walk.  The veteran also complained of pain at the lateral 
margin of the right hallux nail in a November 2001 podiatry 
clinic visit.    

Objectively, the Board has reviewed the competent evidence 
prior to August 30, 2002, and has determined that an 
evaluation in excess of 10 percent for dermatophytosis is not 
warranted.  Indeed, the competent evidence of record failed 
to demonstrate constant exudation or itching, extensive 
lesions, or marked disfigurement.  Specifically, upon VA 
examination in July 2000, the examiner stated the right big 
toe was normal looking, even though a gross fungal infection 
of all toes was indicated.  The June 2001 VA examination 
revealed a bilateral scaly foot rash with toe web space 
scale.  Nine of the veteran's ten toenails were dystrophic 
with the right great toe being in the worst condition.  
However, no tenderness or paronychia of the right great toe 
was demonstrated.  The examiner noted that all of his 
toenails are quite deformed.  Laboratory tests found fungal 
hyphae of the feet.  The examiner diagnosed the veteran with 
tinea pedis and onychomycosis (tinea unguium of the 
toenails).  However, such findings are already contemplated 
in the currently assigned 10 percent evaluation and they do 
not support the conclusion that the veteran's disability 
picture more closely approximates the next-higher 30 percent 
rating under the old version of Diagnostic Code 7806.  

Based on the foregoing, the old version of Diagnostic Code 
7813-7806 cannot serve as a basis for an increased rating for 
the veteran's service-connected dermatophytosis.  There are 
no other relevant Code sections for consideration.  

The Board will now consider whether the revised provisions of 
38 C.F.R. § 4.118, effective August 30, 2002, enable a higher 
rating.  The new version of Diagnostic Code 7813 instructs 
the rater to evaluate dermatophytosis as either disfigurement 
of the head, face or neck, as scars, or as dermatitis, 
whichever is the predominant disability.  Here, the veteran's 
service-connected skin disability affects his feet, and does 
not involve scars.  As such, his dermatophytosis will be 
rated as dermatitis, under Diagnostic Code 7806.  

Under the current criteria, a 10 percent rating under 
Diagnostic Code 7806 contemplates dermatitis or eczema with 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  A 30 percent rating is warranted if 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs have been required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  Dermatitis or eczema 
which covers more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected; or, where constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past 12-month period, allows an evaluation of 60 percent.  
Id.

The Board has reviewed the evidence of record and finds no 
support for a rating in excess of 10 percent under the new 
version of Diagnostic Code 7813-7806.  Indeed, at a VA 
dermatology examination in August 2005, no rash was observed 
on the feet.  There was also no exudation, exfoliation, 
crusting, or itching, nor was there any constant exudation or 
itching.  The examiner stated that zero percent of the body 
surface area or exposed body surface area was involved.  
There were no extensive lesions, marked disfigurement, or 
systemic or nervous manifestations.  The toenails were 
hyperkeratotic with subungual debris.  The veteran is 
currently and has been using Absorbase, which is a topical 
emollient, for the past 12 months.  The examiner noted that 
the veteran has never been treated with corticosteroids or 
other immunosuppressive drugs for any length of time.  The 
examiner gave an impression of onychomycosis, bilateral and 
tinea pedis intermittently recurring with none present upon 
examination.  

A VA feet examination, completed seven days after the skin 
examination, revealed mild hallux valgus of the right foot 
without any other deformity.  Regarding the right foot, the 
examiner noted prominent fungal infection of all toenails.  
There was no tenderness or redness of the skin.  No evidence 
of an ingrown toenail and the skin color was normal and 
healthy without any swelling or tenderness.  As for the left 
foot, the examiner found that all of the veteran's toenails 
have a fungal infection similar to the right foot.  X-ray 
evidence revealed both feet to be normal.  The examiner 
diagnosed the veteran with a bilateral fungal infection of 
the toenails.

Based on the above, the medical evidence does not reveal that 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected by this disability.  In fact, the 
VA examiner commented that there was no exposed skin 
involved.  While the veteran has been using the topical 
Absorbase emollient to treat his skin, the veteran has not 
reported nor has he been found to have to used constant or 
near constant systemic therapy or other immunosuppressive 
drugs during the past twelve months.  Accordingly, the 
criteria for a 30 percent evaluation under the revised 
criteria have not been met.  In fact, during the period in 
question, the medical evidence of record does not reveal any 
outpatient treatment with respect to the veteran's skin 
disability.  For these reasons, the Board finds that the 
above findings do not reflect a disability picture more 
closely approximating the criteria for the next-higher 30 
percent rating under the new version of Diagnostic Code 7806.

The Board has also considered whether any alternate 
Diagnostic Code, effective August 30, 2002, may afford the 
veteran a higher rating.  The disability at issue does not 
involve a scar, nor any disfigurement of the head, face, or 
neck.   Thus, no other Diagnostic Code is relevant here.

In conclusion, the evidence of record reflects a disability 
picture commensurate with the currently assigned 10 percent 
rating for dermatophytosis.  There is no basis for an 
increased rating under the applicable schedular criteria, 
either in their current form or as they existed prior to 
August 30, 2002.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

ORDER

An initial rating in excess of 10 percent for 
dermatophytosis, including tinea pedis and tinea unguium of 
the toenails, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


